       Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICLOT ALABAMA
                               NORTHERN DIVISiO

 BRANDY LEE DUNNAVANT,as mother,                                           22
 sole legal custodian, and next friend of
                                                                             &.0
 J.A.D. AND N.P.D, minor children who are
                                                   *   • -
 now deceased,
                                                             CASE NO.2:271-cv- 5'30-107il T -slew
        Plaintiffs,
                                                             JURY TRIAL DEMANDED
 v.

HANSEN & ADKINS AUTO
TRANSPORT,INC.; ASMAT
INVESTMENTS,LLC d/b/a ASMAT
EXPRESS; MAMUYE AYANE TAKELU;
GEICO CASUALTY COMPANY;
AMGUARD INSURANCE COMPANY;
and PROGRESSIVE SPECIALTY
INSURANCE COMPANY,

        Defendants.


                                         COMPLAINT


       COMES NOW Plaintiff, Brandy Lee Dunnavant, as mother, sole legal custodian, and next

friend of J.A.D. and N.P.D.(deceased minors), and complains against the Defendants as follows:

                              STATEMENT OF THE PARTIES

       1.      Plaintiff, Brandy Lee Dunnavant, is an adult resident of Alabama. Ms. Dunnavant

is the mother, sole legal custodian, and next friend of her two minor sons, J.A.D. and N.P.D. Both

J.A.D. and N.P.D. were killed in a June 19, 2021 motor vehicle crash caused by the Defendant(s)

as further outlined below. Pursuant to Alabama Code §6-5-390, and Federal Rules of Civil

Procedure Rule 17(c)(2), Ms. Dunnavant is the proper person to bring this wrongful death claim

on behalf of her two minor children as their mother, sole legal custodian, and next friend.
       Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 2 of 8



       2.      Defendant Hansen & Adkins Auto Transport, Inc. ("Hansen & Adkins") is a

California corporation with its principal place ofbusiness in California. Hansen & Adkins is in the

business of transporting, delivering, and hauling cargo by trucks and trailers. At the time of the

subject incident, Hansen & Adkins was doing business in Alabama.

       3.      Defendant Asmat Investments, LLC d/b/a Asmat Express ("Asmat Express") is a

Georgia limited liability company with its principal place ofbusiness in Georgia. It is believed that

Asmat Express is a single-member LLC with its sole member, Alebachew Ademe, a Georgia

citizen. Asmat Express is in the business of transporting, delivering, and hauling cargo by trucks

and trailers. At the time ofthe subject incident, Asmat Express was doing business in Alabama.

       4.      Defendant Mamuye Ayane Takelu("Takele)is over the age of nineteen years and

is a resident citizen of Clarkson, Georgia. At the time of the subject incident, Defendant Takelu

was driving the Asmat Express 18 wheeler within the line and scope of his employment with

Defendant Asmat Express.

       5.      Defendant Geico Casualty Company ("Geico") is a foreign corporation with its

principal place of business in Nebraska. At the time of the subject incident, Geico was doing

business in Alabama. Geico is an insurance company that insured Plaintiffs at the time of the

collision made the basis ofthis Complaint.

       6.      Defendant Amguard Insurance Company ("Amguare) is a foreign corporation

with its principal place of business in Pennsylvania. At the time ofthe subject incident, Amguard

was doing business in Alabama. Amguard is an insurance company that insured Plaintiffs at the

time ofthe collision made the basis ofthis Complaint.

       7.      Defendant Progressive Specialty Insurance Company ("Progressive") is a foreign

corporation with its principal place of business in Ohio. At the time of the subject incident,



                                                 2
         Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 3 of 8



Progressive was doing business in Alabama. Progressive is an insurance company that insured

Plaintiffs at the time of the collision made the basis ofthis Complaint.

                              STATEMENT OF JURISDICTION

         8.     This Court has diversity jurisdiction over this matter under 28 U.S.C. § 1332 as the

parties are diverse, and the amount in controversy eXceeds $75,000.00 exclusive of interest and

costs.

         9.    • Venue is proper in this Court because the wreck underlying this action occurred in

Butler County, Alabama.

         10.    Defendant Hansen & Adkins had contacts with the State of Alabama, derived

revenue from the State of Alabama, and was doing business in Alabamaby operating their truck

in Alabama at the time ofthis crash.

         11.    Defendant Asmat Express had contacts with the State of Alabama, derived revenue

from the State ofAlabama,and was doing business in Alabama by operating their truck in Alabama

at the time ofthis crash.

         12.    Defendant Takelu had contacts with the State of Alabama, derived revenue from

the State of Alabama, and was doing business in Alabama by operating the Asmat Express truck

in Alabama at the time of this crash.

                                             FACTS

         13.    The above paragraphs are incorporated herein by reference.

         14.    On June 19, 2021, at approximately 2:20 p.m., Plaintiffs J.A.D. and N.P.D. were

passengers in a van headed northbound in the left-hand lane on 1-65 in Butler County, Alabama.

         15.    At the same time, a 2020 Volvo Truck tractor/trailer 18-wheeler owned and

operated by Hansen & Adkins was traveling in the right-hand lane next to the Plaintiffs' vehicle.



                                                 3
       Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 4 of 8



        16.    Behind these vehicles, an 18-wheeler owned and operated by Asmat Express, being

driven by its employee, Takelu, was also traveling northbound on 1-65. At all times material,

Defendant Takelu was operating the 18-wheeler under the authority of Asmat Express and under

Asmat Express's DOT number.

       17.     Defendants Hansen & Adkins and Asmat Express's 18-wheelers were traveling

"too fast for the conditions," according to the investigating officer. As a result of this tortious

conduct, Hansen & Adkins's 18wheeler rear-ended a 2020 Ford Explorer and then careened left

into the Plaintiffs' van. Almost immediately after Hansen & Adkins's 18-wheeler struck the

Plaintiffs' van, Asmat Express's 18-wheeler collided with the Plaintiffs' van from the rear.

       18.     As a result ofthese collisions, the vehicles caught fire.

       19.     As a proximate consequence ofthe aforesaid wrongful conduct, J.A.D. and N.P.D.

were killed.

       20.     The above-described wreck occurred while Defendants Hansen & Adkins and

Asmat Express's employees/drivers were acting within the line and scope of their agency or

employment. As such, Defendants Hansen & Adkins and Asmat Express, as principals, are liable

for the negligence/wantonness oftheir employees/drivers, as agent.

       21.     Prior to the subject wreck, Defendants Hansen & Adkins and Asmat Express

negligently and/or wantonly hired, trained and/or supervised its drivers.

       22.     The wrongful conduct ofDefendants Hansen & Adkins,Asmat Express,and Takelu

entitles Plaintiff to a judgment for the wrongful deaths of her two minor children.

                            COUNT ONE — WRONGFUL DEATH

       23.     The above paragraphs are incorporated herein by reference.
       Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 5 of 8



       24.     Defendants Hansen & Adkins, Asmat Express, and Takelu negligently and/or

wantonly operated their vehicles by failing to comply with Alabama's Rules ofthe Road.

       25.     Defendants Hansen & Adkins, Asmat Express, and Takelu failed to maintain their

vehicles at a safe and prudent speed.

       26.     Defendants Hansen & Adkins, Asmat Express, and Takelu were distracted and/or

not maintaining a proper lookout.

       27.     Defendants Hansen & Adkins, Asmat Express, and Takelu were driving their 18-

wheelers too fast for the conditions at the time.

       28.     Defendants Hansen & Adkins and Asmat Express's drivers negligently failed to

comply with Code of Alabama §§ 32-5A-88 and 32-5A-170.

       29.     Defendants Hansen & Adkins and Asmat Express's drivers violated other rules and

regulations yet to be discovered in the course ofthis case.

       30.     The Hansen & Adkins and Asmat Express vehicles were not equipped with

computer-aided safety technologies such as automatic braking systems, warning systems, and

other avoidance systems; as they should have been.

       31.     The Hansen & Adkins and Asmat Express vehicles were not properly maintained

in a safe working condition.

       32.     As a proximate result of Defendants Hansen & Adkins, Asmat Express, and

Takelu's wrongful and illegal conduct, J.A.D. and N.P.D. were wrongfully killed.

       WHEREFORE,Plaintiff demands judgment against Defendants Hansen & Adkins, Asmat

Express, and Takelu, both jointly and severally, for the wrongful deaths of her minor children, in

an amount to be determined by a jury, plus interest and costs.




                                                    5
       Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 6 of 8




       COUNT TWO — UNINSURED/UNDERINSURED MOTORIST COVERAGE

        33.    Plaintiffs adopt the allegations contained in the preceding paragraphs herein.

       34.     At the times and places set forth herein above, Plaintiffs were insured under the

terms and provisions of a policy or policies of insurance Defendants Geico, Amguard, and/or

Progressive issued to them, which provided them with uninsured and/or underinsured motorist

benefits.

       35.     At the times and places set forth herein above, the parties were uninsured and/or

underinsured drivers/motorists under the terms and provisions of the above-described policy or

policies ofinsurance.

       36.     At the times and places set forth herein above, the said policy or policies of

insurance were in full force and effect and, under the said terms and provisions of said policy or

policies, the Defendants Geico, Amguard, and/or Progressive agreed to pay all sums which

Plaintiffs would be legally entitled to recover as damages from the owner or operator of any such

uninsured motor vehicle because of bodily injury, including but not limited to, all actual and

punitive damages.

        WHEREFORE, the above premises considered, Plaintiffs demand judgment of and from

the Defendants Geico, Amguard and/or Progressive for damages in an amount to be determined at

trial, plus interest as allowed by law, and costs.


                                               Respectfully subm


                                               JA      MALLEY III                 (SMALJ5352)
                                               WALTON W. HICKMAN                  (HICKW6532)
                                               EARLE W.LONG,IV                    (LONGE2084)
                                               Attorneysfor Plaintiffs
      Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 7 of 8



LONG & LONG,PC
3600 Springhill Memorial Drive N
Mobile, Alabama 36608
(251)445-6000
Trip@longandlong.com
Walton@longandlong.com
Earle@longandlong.com

        PLAINTIFFS RESPECTFULLY DEMAND TRIAL BY STRUCK JURY



                                              MALLEY III
                                         WALTON W. HICKMAN
                                         EARLE W.LONG,IV



DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL RETURN RECEIPT MAIL:

HANSEN & ADKINS AUTO TRANSPORT,INC.
c/o Corporation Service Company d/b/a CSC — Lawyers Incorporating Service
251 Little Falls Drive
Wilmington, DE 19808

ASMAT INVESTMENT,LLC d/b/a ASMAT EXPRESS
c/o Registered Agent Alebachew Ademe
887 N Indian Creek Drive
Suite E
Clarkston, GA 30021

GEICO CASUALTY COMPANY
c/o C T Corporation System
2 N Jackson Street, Suite 605
Montgomery, AL 36104

AMGUARD INSURANCE COMPANY
c/o C T Corporation System
2 N Jackson Street, Suite 605
Montgomery, AL 36104

PROGRESSIVE SPECIALTY INSURANCE COMPANY
c/o CT Corporation System
2 N Jackson Street, Suite 605
Montgomery, AL 36104



                                            7
    Case 2:21-cv-00530-MHT-SRW Document 1 Filed 08/10/21 Page 8 of 8




DEFENDANT TO BE SERVED VIA PRIVATE PROCESS SERVER:

MAMUYE AYANE TAKELU
929 Glynn Oaks Drive
Clarkston, GA 30021
